Laughlin,'J.
(dissenting):
The only theory on which the Supreme Court can, on application to i$ by motion, exercise jurisdiction to direct the distribution of the fund in the hands of the committee of' the property, of the incompetent person, is that such fund' has become part of the estate of the incompetent; and since it is in the hands of the committee as such, I think it must be regarded as part of said estate. If so, then the claim of the State is preferred under the statute and the order is right. As I view the case, no question with respect to the construction of the will of Mary E. Patton,' the sister of the incompetent, is presented for decision, and I, therefore, express no opinion as to whether the.Eiver Orest Sanitarium took any property or interest in property thereunder; but if it did, it would seem that its remedy would be to call the executor to account. . .
Order reversed and order entered as directed in opinion.. Order to be settled on notice.